J-A21029-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

BRADLEY E. GOODRICH, INDIVIDUALLY                IN THE SUPERIOR COURT OF
AND IN HIS CAPACITY AS EXECUTOR OF                     PENNSYLVANIA
THE ESTATE OF LISA A. GOODRICH,
DECEASED

                            Appellants

                       v.

DEBRA M. ROSA, M.D. AND VALLEY
FORGE SURGICAL ASSOCIATES, LTD.
AND SHARON FLEISCHER, M.D. AND
POTTSTOWN MEDICAL SPECIALISTS,
INC.

                            Appellees                 No. 391 EDA 2014


              Appeal from the Judgment Entered January 30, 2014
                In the Court of Common Pleas of Chester County
                        Civil Division at No(s): 11-06505


BEFORE: BOWES, J., OTT, J., and STRASSBURGER, J.*

MEMORANDUM BY OTT, J.:                          FILED NOVEMBER 21, 2014

        Bradley E. Goodrich (“Goodrich”), individually and in his capacity as

Executor of the Estate of Lisa A. Goodrich, Deceased, appeals from the

judgment entered January 30, 2014,1 in favor of the defendants, Debra M.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  We note Goodrich filed his notice of appeal from the January 22, 2014,
order of the trial court denying his post-trial motions. It is well-settled,
however, that “[a]n appeal to this Court can only lie from judgments entered
subsequent to the trial court’s disposition of post-verdict motions, not from
the order denying post-trial motions.” Stahl Oil Co. v. Helsel, 860 A.2d
508, 511 (Pa. Super. 2004) (quotation omitted), appeal denied, 885 A.2d 43
(Footnote Continued Next Page)
J-A21029-14



Rosa, M.D. (“Dr. Rosa”), Valley Forge Surgical Associates, Ltd. (“VFSA”),

Sharon Fleischer, M.D. (“Dr. Fleischer”), and Pottstown Medical Specialists,

Inc. (“PMS”), in this medical malpractice action.2 On September 30, 2013, a

jury returned a verdict in favor of the defendants, specifically finding Dr.

Rosa and Dr. Fleischer were not negligent. Following the denial of post-trial

motions, Goodrich filed this appeal challenging the trial court’s denial of his

pretrial motion in limine seeking to preclude evidence of the decedent’s prior

prescription drug abuse. For the reasons set forth below, we affirm.

      The facts underlying this medical malpractice case are as follows. In

2010, Lisa Goodrich (“the decedent”) was a 44-year-old woman with chronic

health issues, including hypertension and obesity, and a family history of

                       _______________________
(Footnote Continued)

(Pa. 2005).      Here, judgment was subsequently entered “in favor of
defendants and against the plaintiff” on January 30, 2014. Praecipe for
Entry of Judgment, 1/30/2014. See also Amended Notice of Entry of
Judgment, Order or Decree, 2/20/2014. Therefore, we will treat Goodrich’s
appeal as if it was filed after the entry of judgment. See Pa.R.A.P. 905(a)
(providing that “[a] notice of appeal filed after the announcement of a
determination but before the entry of an appealable order shall be treated as
filed after such entry and on the day thereof”). See also McEwing v. Lititz
Mut. Ins. Co., 77 A.3d 639, 645 (Pa. Super. 2013). Accordingly, we have
directed the Superior Court Prothonotary to correct the appeal paragraph.
2
   As Goodrich notes in his brief, it does not appear from the docket entries
that judgment was ever formally entered in favor of the medical practices,
PMS and VFSA. See Goodrich’s Brief at 1-3. However, because their
liability was only derivative of any liability on the part of the doctor-
defendants, we agree the judgment on appeal is final and appealable.
Nevertheless, we direct the Chester County Prothonotary to formally enter
judgment in favor of PMS and VFSA and against Goodrich.




                                            -2-
J-A21029-14



heart disease. She was a family care patient of Dr. Fleischer at PMS. On

January 7, 2010, she saw another doctor in the PMS practice when she

experienced an elevated blood pressure reading at home.            The doctor

adjusted her medication and scheduled a follow-up appointment with Dr.

Fleischer for the following week.

      During that follow-up appointment, on January 12, 2010, the decedent

described to Dr. Fleischer severe pain she had experienced the night before.

Dr. Fleischer recounted the decedent’s symptoms as follows:

      She told me that at 10:00 the night before she developed an Ace
      bandage feeling around her chest; she said it was hard for her to
      take a deep breath; some GERD means reflux symptoms for a
      few days; it hurt to breathe in deeply; she was slightly short of
      breath; a little off balance; she denied having any nausea or
      vomiting.

N.T., 9/27/2013, at 19. Although the pain had subsided by 5:00 a.m., at

the time of her appointment, Dr. Fleischer testified the decedent still “felt a

little dizzy, had a dull ache in the left side of her neck, down her arm and

her chest; and something was not right.”           Id. at 20.    Dr. Fleischer

suspected the decedent was suffering from either coronary artery disease or

gallbladder disease. N.T., 9/25/2013, at 21-22.     The doctor performed an

electrocardiogram (“EKG”) in her office, the results of which were “fully

normal.” N.T., 9/27/2013, at 33. Dr. Fleischer then referred the decedent

to the emergency room at Pottstown Hospital for evaluation. Id. at 34. Dr.

Fleischer received a call, later that afternoon, from the emergency room

doctor, who told her he “didn’t find anything to suspect cardiac …


                                     -3-
J-A21029-14



dysfunction.” Id. at 40. Nevertheless, Dr. Fleischer ordered an ultrasound

of the decedent’s abdomen. Id. at 41. After the ultrasound was completed,

the decedent was sent home.        Later that day, the hospital electronically

forwarded a copy of the ultrasound report to Dr. Fleischer.        The report

indicated the decedent had “multiple gallstones … and a thickened

gallbladder wall.”   Id. at 42.   The emergency room doctor diagnosed the

decedent with “atypical chest pain of gallbladder disease with normal cardiac

enzymes, as well as normal EKG[.]” Id. at 43.

      The decedent next saw Dr. Fleischer on February 22, 2010.            She

reported no return of “chest tightness.” Id. at 45. Dr. Fleischer discussed

with the decedent the ultrasound report, and, ultimately, referred her to Dr.

Rosa at VFSA for a surgical consultation. Id. at 56-57. Dr. Fleischer had no

further contact with the decedent or Dr. Rosa.

      The decedent first saw Dr. Rosa on March 2, 2010.         The decedent

reported “no history of chest pains, no history of palpitations, no history of

irregular heartbeat, [and] no history of dizziness.” N.T., 9/26/2013, at 28.

Dr. Rosa obtained a copy of the decedent’s ultrasound results for verification

of the gallstones and discussed surgical intervention.     Id. at 32-33.   The

decedent opted to have her gallbladder removed laparoscopically, and

surgery was scheduled for March 12, 2010. Id. at 34. Although Dr. Rosa

ordered pre-operative lab work, she did not request a cardiac clearance. Dr.

Rosa explained that the decedent had no reported history of chest pains or

palpitations, and had a prior normal EKG.     Id. at 41.   Further, her family

                                     -4-
J-A21029-14



history of cardiac disease did not include her immediate family, but rather

was remote, i.e., an uncle and a cousin had heart disease. Id.               Neither Dr.

Fleischer nor the decedent told Dr. Rosa about the cardiac symptoms the

decedent experienced in February.

       On    March      12,    2010,     Dr.     Rosa   performed     a    laparoscopic

cholecystectomy on the decedent.               Due to post-operative discomfort, the

decedent remained in the hospital overnight.             She was discharged to her

husband, Goodrich, in the early afternoon the next day.               N.T., 9/25/2013

(Testimony of Goodrich), at 22. Goodrich took the decedent home and put

her to bed in a second floor bedroom. He then went to the pharmacy to fill

her prescription for Dilaudid, a pain medication, and gave her two pills, as

prescribed, when he returned home.3               Id. at 23, 25-26.       Goodrich then

helped the decedent to a chair, and went downstairs to cook dinner for their

daughter. After dinner, he returned upstairs, and checked on the decedent.

He testified that it looked as though she was sleeping because “[h]er head

was back in the chair, and she was making a snorting type noise.” Id. at

30.    However, when the noise continued a short time later, Goodrich

____________________________________________


3
  Goodrich could not recall whether he had given the decedent any Klonopin,
a medication she was prescribed for anxiety.         See N.T., 9/25/2013
(Testimony of Goodrich) at 26-27. See also N.T., 9/24/2013 (Excerpted
Testimony of Jonathan Arden, M.D.) at 61-62 (testifying that the decedent’s
medical records indicated she had an “ongoing prescription” for Klonopin to
combat anxiety, and “had been given Dilaudid as post-operative pain
medication.”).



                                           -5-
J-A21029-14



returned to the bedroom to try to wake her. When he received no response,

he called 911, and attempted to perform CPR. Id. at 31.

       The decedent was taken to the hospital, but died the next day.

According to a urinalysis performed after her death, the decedent had both

Benzodiazepine and opiates in her system, although a blood level analysis

was never performed.            N.T., 9/24/2013, at 47-48.         An autopsy was

performed on March 16, 2010, which revealed the decedent died from

“cardiac arrest.” Id. at 60.

       Goodrich filed this medical malpractice action in June of 2011. In his

first Amended Complaint, filed on April 20, 2012, Goodrich alleged

negligence claims against Dr. Fleischer and Dr. Rosa, vicarious liability

claims against their respective medical practices, PMA and VSFA, and

wrongful death and survival claims against all of the defendants. 4              On

September 4, 2013, Goodrich filed several motions in limine seeking to

preclude certain defense evidence.             Relevant to this appeal, he sought to

preclude any reference at trial to the decedent’s alleged prescription

medication abuse or prior suicide attempts.5

____________________________________________


4
  Specifically, Goodrich claimed the defendants were negligent for failing to
order a cardiac workup prior to the decedent’s surgery.
5
 Goodrich also filed motions to preclude references to the decedent’s mental
health, to Goodrich’s alleged infidelity, and to the decedent’s contraction of a
sexually transmitted disease as a result of Goodrich’s infidelity.




                                           -6-
J-A21029-14



        The case proceeded to a jury trial on September 23, 2013. The court

bifurcated the trial into two phases, liability and damages. With respect to

the liability phase, the trial court granted all of Goodrich’s motions, except

the motion in limine to preclude reference to the decedent’s prior

prescription drug abuse. Specifically, the court ruled:

        During [the liability] phase of the trial I am not going to preclude
        evidence or cross-examination on the issue of drug ingestion by
        the decedent on prior occasions and even that it was not
        inadvertent or accidental, but I am precluding reference to those
        prior occasions as attempts at suicide.

N.T., 9/24/2013, at 6.

        On September 30, 2013, the jury returned a verdict for the defense,

specifically finding no negligence on the part of either Dr. Fleischer or Dr.

Rosa.    Goodrich filed timely post-trial motions, which were denied by the

trial court on January 22, 2014. This appeal followed.6

        Goodrich raises one issue on appeal: Whether the trial court abused

its discretion in failing to preclude evidence of the decedent’s prior overdoses

on prescription medications. He argues this evidence was irrelevant to the

issues at trial. Further, he contends that even if we determine the evidence




____________________________________________


6
  On February 14, 2014, the trial court ordered Goodrich to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Goodrich complied with the court’s directive, and filed a concise statement
on March 5, 2014.




                                           -7-
J-A21029-14



was relevant, its prejudicial impact outweighed any potential probative

value.

        Where, as here, a request for a new trial is based on an alleged

erroneous evidentiary ruling:

           [W]e must acknowledge that decisions on admissibility [of
           evidence] are within the sound discretion of the trial court
           and will not be overturned absent an abuse of discretion or
           misapplication of law. In addition, for a ruling on
           evidence to constitute reversible error, it must have
           been harmful or prejudicial to the complaining party.

        Stumpf v. Nye, 950 A.2d 1032, 1036 (Pa. Super. 2008). A
        party suffers prejudice when the trial court’s error could have
        affected the verdict. Trombetta v. Raymond James Financial
        Services, Inc., 907 A.2d 550, 561 (Pa. Super. 2006).

Reott v. Asia Trend, Inc., 7 A.3d 830, 839 (Pa. Super. 2010) (emphasis

supplied), aff'd, 55 A.3d 1088 (Pa. 2012).7

        Pennsylvania Rule of Evidence 402 provides that “[a]ll relevant

evidence is admissible” and that “[e]vidence that is not relevant is not

admissible.” Pa.R.E. 402.
____________________________________________


7
    It is well-established that:

        An abuse of discretion may not be found merely because an
        appellate court might have reached a different conclusion, but
        requires a result of manifest unreasonableness, or partiality,
        prejudice, bias, or ill-will, or such lack of support so as to be
        clearly erroneous.

Catlin v. Hamburg, 56 A.3d 914, 920 (Pa. Super. 2012), appeal denied, 74
A.3d 124 (Pa. 2013).




                                           -8-
J-A21029-14


       Relevant evidence is defined as evidence having any tendency to
       make the existence of any fact that is of consequence to the
       determination of the action more probable or less probable.
       Even if evidence is relevant, it may be excluded if its probative
       value is outweighed by, inter alia, the danger of unfair prejudice
       arising from its presentation to the fact-finder. Unfair prejudice
       supporting exclusion of relevant evidence means a tendency to
       suggest decision on an improper basis or divert the jury’s
       attention away from its duty of weighing the evidence
       impartially. The function of the trial court is to balance the
       alleged prejudicial effect of the evidence against its probative
       value and it is not for an appellate court to usurp that function.

Lykes v. Yates, 77 A.3d 27, 33 (Pa. Super. 2013) (internal punctuation and

citations omitted), appeal denied, 92 A.3d 812 (Pa. 2014).

       Before trial, Goodrich sought to preclude all references to “the

decedent’s alleged past misuse of prescription medication,” as well as her

“supposed suicide attempts.”8 After the parties agreed to bifurcate the trial,

and resolve the issue of liability, i.e., negligence and causation, before the

issue of damages, the trial court ruled that reference to the decedent’s prior

“drug ingestion,” whether accidental or purposeful, would be permitted

during the liability phase of the trial. N.T., 9/24/2013, at 6.   However, the

court specifically prohibited any “reference to those prior occasions as

attempts at suicide.”        Id.    Throughout the trial, the defendant doctors

abided by the trial court’s ruling, and did not refer to the decedent’s prior

drug overdoses as suicide attempts.
____________________________________________


8
  Plaintiff’s Motion in Limine to Preclude Reference at Trial to Decedent’s
Alleged Prescription Medication Abuse or Alcohol Abuse, 9/4/2013, at ¶ 2;
Plaintiff’s Motion in Limine to Preclude Reference at Trial to Decedent’s
Mental Health, 9/4/2013, at ¶ 4.



                                           -9-
J-A21029-14



      Goodrich argues that, nevertheless, “it is clear that this evidence [of

the decedent’s prior misuse of prescription medications] was presented to

infer to the jury that [the decedent] had [suicidal] tendencies.” Goodrich’s

Brief at 18. However, he asserts “[t]hose overdoses, and the inference of

suicidal tendencies linked to them, are simply irrelevant to this case.” Id. at

19.   Relying on Valentine v. Acme Market, 687 A.2d 1157 (Pa. Super.

1997), he contends that “it cannot be proven that a person committed an

act by showing that the person committed a similar act in the past” unless

there is some correlation between the prior and present acts. Id. at 1160.

      In Valentine, the plaintiff was injured when he fell in defendant’s

store, after hitting his leg on a pull-out shelf at the end of a counter. Over

plaintiff’s objection, the defendant was permitted to present evidence that

plaintiff had experienced two prior, unexplained falls. After the jury returned

a defense verdict, finding the counter was not defective, the plaintiff filed an

appeal.

      On appeal, a panel of this Court concluded that the trial court abused

its discretion in admitting evidence of the plaintiff’s prior falls. Specifically,

the Court found there was no evidence his prior falls were related to a

medical condition, which may have also caused his fall in the defendant’s

store. Id. at 1160. Further, the Valentine Court also found there was no

evidence the plaintiff suffered injuries in his prior falls that were similar to

those he suffered in the fall at issue.   Id. The Court concluded:




                                      - 10 -
J-A21029-14


        The only purpose of this evidence, therefore, was to allow the
        jury to infer that because [the plaintiff] had fallen for no specific
        reason in the past, he probably just fell on his own this time too.
        This conclusion, however, is impermissible. Therefore, we find
        that the trial court abused its discretion in admitting evidence of
        [the plaintiff’s] two prior falls.

Id.9

        In the present case, however, there was a correlation between the

decedent’s prior overdoses and her sudden death in March of 2010.

Specifically, a urine screen revealed the presence of opiates (Dilaudid) and

Benzodiazepine (Klonopin).         However, no blood screen was performed to

determine the amount of medication in the decedent’s system.                    N.T.,

9/24/2013, at 47-48.

        It was undisputed that the decedent had been prescribed Klonopin for

anxiety and Dilaudid for pain,10 and that she had taken her prescribed

dosage of Dilaudid a few hours after she was discharged from the hospital.

N.T., 9/25/2013 (Testimony of Goodrich), at 26-28.            Moreover, Goodrich

testified that he may have given her a dosage of Klonopin when she
____________________________________________


9
  Nevertheless, the Valentine Court ultimately concluded the trial court’s
error in admitting the evidence was harmless. The Court found the evidence
of the plaintiff’s prior falls “permitted the jury to infer that because [the
plaintiff] had fallen on prior occasions, he fell in the instant case due to his
own negligence.” Valentine, supra, 687 A.2d at 1161. Therefore, it was
relevant to the issue of the plaintiff’s contributory negligence. However, the
jury never reached that issue because it determined that the counter was
not defective. Accordingly, the Court reasoned, “[w]ithout an initial breach
of duty by [the defendant, the plaintiff] cannot recover.” Id.
10
     N.T., 9/24/2013 (Excerpted testimony of Jonathan Arden, M.D.), at 61-62.




                                          - 11 -
J-A21029-14



returned home, but that he could not recall for certain.11    Furthermore, it

was also undisputed that the decedent was hospitalized on three prior

occasions – once in January of 2008, and twice in December of 2009 - for

taking more than her prescribed dosage of Klonopin. Id. at 37-38. The last

hospitalization was only three months prior to her death.

       Although the forensic pathologist who performed the autopsy opined

the decedent died of “heart disease, … hypertensive atherosclerotic

cardiovascular disease,”12 she also acknowledged that she was unable to

determine, pathologically, “whether or not the patient suffered a respiratory

arrest which then led to the cardiac arrest as opposed to a cardiac arrest

that led to a respiratory arrest[.]” Id. at 47. Moreover, she agreed that the

reported “gasping breaths” the decedent experienced shortly before her

death could have been a sign of the decedent’s respiratory arrest.     Id. at

60-61.

       In fact, one of the defense experts, Dr. Elliot Gerber, opined that the

decedent’s death was precipitated by a respiratory arrest prior to her cardiac

arrest, and that the respiratory arrest could have resulted from an overdose
____________________________________________


11
   Goodrich claimed that he controlled the decedent’s medications, that he
kept the Dilaudid in his pocket, and that the Klonopin was in a cabinet in the
kitchen. N.T., 9/25/2013 (Testimony of Goodrich), at 28. He also testified
that the decedent did not return downstairs after he put her to bed. Id.
12
   N.T., 9/24/2013, at 57. Specifically, the pathologist testified that the
decedent’s “proximal left anterior descending coronary artery” was “99
percent blocked.” Id. at 41.



                                          - 12 -
J-A21029-14



of Klonopin and Dilaudid. N.T., 9/26/2013 (Excerpted Testimony of Defense

Experts), at 18. He explained:

      The combination of Klonopin and Dilauded [sic] are both
      respiratory suppressants, and when used together, especially if
      used in doses in excess of what was prescribed, will dramatically
      suppress your respirations and also dramatically suppress your
      gag reflex[.] … If that reflex is suppressed by the combination of
      Dilauded [sic] and Klonopin, you can accidentally, if you vomit,
      accidentally inhale that into your lungs, which is what aspiration
      is.

            There were findings at autopsy that showed that this
      patient did, in fact, have a pneumonia in her lungs, consistent
      with aspiration, and it was seen on a chest X ray, as well as CAT
      scan, and the finding of the fact that she had acidic fluid in her
      mouth at the time that she had her arrest, all of that is
      consistent with aspiration being the cause of death.

Id. at 18-19. Therefore, in light of the above testimony, we agree with the

trial court’s conclusion that the fact that, on three prior occasions, the

decedent had, either purposefully or inadvertently, taken more than the

recommended dosage of her prescribed anxiety medication, Klonopin, each

time necessitating her hospitalization, was relevant to the issue of causation.

See Trial Court Opinion, 3/15/2014, at 1.

      Goodrich argues, however, that “there is absolutely no evidence

whatsoever that [the decedent] died from an overdose and, hence, no

connection was established between these prior overdoses and her death.”

Goodrich’s Brief at 22.   The flaw in Goodrich’s argument is the fact that,

absent an affirmative defense or counterclaim, a defendant in a medical

malpractice action has no burden of proof. Neal by Neal v. Lu, 530 A.2d
103, 109 (Pa. Super. 1987). Indeed,

                                    - 13 -
J-A21029-14


      the defendant’s case is usually nothing more than an attempt to
      rebut or discredit the plaintiff's case. Evidence that rebuts or
      discredits is not necessarily proof. It simply vitiates the effect of
      opposing evidence.

Id., at 109-110.     Therefore, the defendant doctors had no obligation to

prove the decedent died of an overdose.         Rather, they simply put forth

evidence in an attempt to discredit Goodrich’s explanation for the decedent’s

cause of death.      As Dr. Rosa explained in her brief, “[t]he evidence

regarding prior misuse of medication was relevant as a basis to challenge

[the] central principle of [Goodrich’s] case, that is, that the decedent died

from a cardiac event” which could have been prevented had the defendant

doctor obtained a cardiac clearance prior to the gallbladder surgery.         Dr.

Rosa’s Brief at 7.    Because we agree that the evidence concerning the

decedent’s prior misuse of her prescription medication, and in particular,

Klonopin, was relevant to the issue of her cause of death, we find no abuse

of discretion on the part of the trial court in denying Goodrich’s motion in

limine.

      However, Goodrich also argues that even relevant evidence may be

inadmissible if it is “unfairly prejudicial” to the objecting party. Goodrich’s

Brief at 22. See Pa.R.E. 403 (“The court may exclude relevant evidence if

its probative value is outweighed by a danger of … unfair prejudice”). He

contends the evidence regarding the decedent’s “overdoses, with the

concomitant inference of suicide, was so inflammatory that a new trial is

warranted even though the jury found no negligence on the part of the

Doctors.” Goodrich’s Brief at 25. He relies on this Court’s decision in Seals,

                                     - 14 -
J-A21029-14



Inc. v. Tioga County Grange Mut. Ins. Co., 519 A.2d 951 (Pa. Super.

1986), for support.

      In Seals, a fire destroyed a hardware store in a building owned by the

insured.   George Plank was the insured’s President and sole shareholder.

When the insured sought to recover benefits under its fire insurance policy,

the insurer denied coverage because it believed “the fire was arson and

George Plank was the arsonist.” Id. at 954. Ten days after the fire, Plank

purportedly shot and killed his girlfriend, and, later that same day, killed

himself.

      The insured instituted an action to recover the fire insurance proceeds.

During the ensuing trial, the insurer was permitted to introduce evidence of

Plank’s murder-suicide to support its theory that Plank killed his girlfriend

because she would not support his alibi for the night of the fire, and then

killed himself because he feared prosecution for the arson. Id. at 954-955.

The jury returned a verdict in favor of the insurer.

      On appeal, this Court reversed and remanded for a new trial,

concluding that the highly prejudicial character of the murder-suicide

evidence outweighed its low probative value. Id. at 953. In particular, the

Court noted that “[t]he evidence of Plank’s suicide is only relevant to the

arson defense if in fact Plank killed himself because he had set the fire.” Id.

at 955.    However, there was no evidence that this was so, or even “that

[Plank] had any inkling that he was under suspicion for arson.” Id. at 956.

Accordingly, the Court found the trial court abused its discretion in allowing

                                     - 15 -
J-A21029-14



the jury to speculate that Plank set the fire, merely because he committed

suicide a week later. Id. at 955.

         Furthermore, the Court explained that the evidence of Plank’s suicide

was highly prejudicial to the insured’s case:

         To commit suicide is in the minds of many a reprehensible, even
         immoral and sinful act. At minimum, it is the violent act of a
         severely troubled person. To this jury, evidence of such violence
         and mental instability, or even immorality, might have been
         enough to support in the jurors’ minds an inference of arson.
         Since they may have decided on this clearly improper basis, a
         new trial without the suicide evidence is required.

Id. at 956.

         We find the facts in Seals distinguishable from the case sub judice.

First, in the present case, there was no mention of suicide, or even

attempted suicide.      Second, the testimony regarding the decedent’s prior

overdoses was relevant to the issue of the decedent’s cause of death. See

supra at 11-13. Conversely, in Seals, the evidence of Plank’s suicide was

not relevant to any issue in the case, and, in fact, permitted the jury to

engage in “pure ‘speculation’” that Plank must have set the fire because he

committed suicide a week later. Seals, supra, 519 A.2d at 955. Third, as

the trial court noted in its opinion, “the challenged evidence in this case was

not introduced with respect to any issue that was actually reached by [the]

jury.”    Trial Court Opinion, 3/15/2014, at 3 (emphasis supplied).     Indeed,

because the jury concluded that neither Dr. Fleischer nor Dr. Rosa were

negligent, it never reached the issue of causation. Therefore, we detect no

abuse of discretion on the part of the trial court in concluding “the evidence

                                      - 16 -
J-A21029-14



objected to had no likelihood of causing the jury to decide this case on an

improper basis.” Id.

     Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/21/2014




                                  - 17 -